Cite as 2016 Ark. 12

               SUPREME COURT OF ARKANSAS

IN RE ARKANSAS BOARD OF LAW                     Opinion Delivered   January 14, 2016
EXAMINERS




                                      PER CURIAM

       Christopher May of Fayetteville is appointed to the Board of Law Examiners for a six-

year term concluding on January 13, 2022. Mr. May will be a representative of the Third

Congressional District, and replaces Kirkman Dougherty whose term has concluded.

       P. Luevonda Ross of Monticello is appointed to the Board of Law Examiners for a six-

year term concluding on January 13, 2022. Mrs. Ross will be an at-large representative, and

replaces Honorable Van Gearhart, District Court, whose term has concluded.

       The Court extends its sincere appreciation to Mrs. Ross and Mr. May for accepting

appointment to this important Board. The Court also expresses its gratitude to Mr.

Dougherty and Judge Gearhart for their dedicated service to the Board.